                                                                  EXHIBIT
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 1 of 11
                                                                      B
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 2 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 3 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 4 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 5 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 6 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 7 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 8 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 9 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 10 of 11
Case 3:21-cv-00157-FDW-DCK Document 1-2 Filed 04/12/21 Page 11 of 11
